MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	    2017 ME 47 
Docket:	      Han-16-208	
Submitted	 	
  On	Briefs:	 February	23,	2017	
Decided:	     March	9,	2017	
	
Panel:	       ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                  VICTORIA	S.	SAVAGE	
                                           	
                                          v.	
                                           	
                                   STEVEN	B.	SAVAGE	
	
	
PER	CURIAM	

       [¶1]	 	 Steven	 Savage	 appeals	 from	 a	 judgment	 of	 the	 District	 Court	

(Ellsworth,	 Jordan,	 J.)	 granting	 Victoria	 Savage’s	 motion	 to	 modify	 spousal	

support	based	on	its	determination	that	the	modification	was	warranted	by	a	

substantial	change	in	circumstances	after	the	divorce	decree	was	issued.		See	

19-A	M.R.S.	§	951-A(4)	(2016).		We	affirm.	

	      [¶2]	 	 The	 divorce	 decree,	 issued	 in	 2008	 pursuant	 to	 the	 parties’	

agreement,	required	Steven	to	pay	Victoria	monthly	spousal	support	of	$3,000	

until	 he	 turned	 sixty	 years	 old,	 at	 which	 time	 support	 would	 be	 reduced	 to	

$1	per	year.		Pursuant	to	a	federal	law	that	went	into	effect	shortly	before	the	

entry	 of	 the	 divorce	 judgment,	 Steven’s	 mandatory	 retirement	 age	 increased	

from	 age	 sixty	 to	sixty-five.	 	 Victoria	 testified	 that	 at	 the	 time	 of	 the	 divorce,	
2	

she	believed	that	Steven	was	required	to	retire	at	age	sixty,	and	did	not	learn	

of	 the	 increased	 age	 limit	 until	 after	 the	 divorce.	 	 Steven	 continued	 working	

after	turning	sixty	and	remained	employed	at	the	time	of	the	motion	hearing.		

      [¶3]		“A	party	who	seeks	a	modification	of	spousal	support	must	prove	

that	the	modification	is	justified	based	on	a	showing	of	a	substantial	change	in	

either	 the	 payor	 or	 payee	 spouse’s	 financial	 condition.”		 Voter	 v.	 Voter,	

2015 ME 11,	 ¶	 18,	 109 A.3d 626  (quotation	 marks	 omitted).	 	 Contrary	 to	

Steven’s	 argument,	 the	 court	 did	 not	 err	 by	 admitting	 evidence	 of	 Victoria’s	

expectation,	at	the	time	the	divorce	judgment	was	entered,	that	Steven	would	

not	 work	 beyond	 age	 sixty	 because	 of	 her	 understanding	 of	 the	 mandatory	

retirement	 policy	 governing	 his	 employment.	 	 See	 id.	 (holding	 that	 to	

determine	 whether	 there	 has	 been	 a	 change	 of	 circumstances	 sufficient	 to	

warrant	a	modification	of	spousal	support,	the	court	must	consider	evidence	

of	what	had	been	“foreseen	and	probably	provided	for”	in	the	initial	support	

award).			

      [¶4]		Additionally,	based	on	the	court’s	resulting	finding	that	at	the	time	

of	the	divorce	the	parties	had	anticipated	that	Steven	would	retire	at	age	sixty,	

see	 Gordon	 v.	 Cheskin,	 2013 ME 113,	 ¶	 12,	 82 A.3d 1221  (stating	 that,	 on	

appeal,	we	defer	to	the	court’s	determinations	of	witness	credibility),	and	the	
                                                                                                     3	

court’s	consideration	of	the	structure	of	the	divorce	judgment,	which	tied	the	

reduction	of	Steven’s	support	obligation	to	his	sixtieth	birthday,	the	court	did	

not	err	when	it	determined	that	Steven’s	current	mandatory	retirement	age	is	

a	 substantial	 change	 from	 the	 “baseline”	 of	 what	 the	 court	 and	 the	 parties	

anticipated	 when	 the	 divorce	 judgment	 was	 issued.	 	 See	 Klopp	 v.	 Klopp,	

598 A.2d 462,	 464	 (Me.	 1991)	 (“On	 a	 subsequent	 motion	 for	 modification	 of	

the	 divorce	 judgment,	 the	court	 necessarily	 will	 apply	 a	 rule	 of	 objective	

reasonableness	in	determining	the	baseline:	What	future	circumstances	of	the	

parties	is	it	objectively	reasonable	to	assume	the	divorce	court	both	foresaw	

and	took	into	account	in	setting	alimony?”).		

	       [¶5]	 	 Finally,	 after	 having	 found	 that	 there	 had	 been	 a	 substantial	

change	 in	 circumstances,	 the	 court	 did	 not	 abuse	 its	 discretion	 by	 modifying	

the	spousal	support	provisions	in	the	divorce	judgment	so	as	to	maintain	the	

previous	 amount	 of	 Steven’s	 spousal	 support	 obligation	 until	 he	 turns	

sixty-five	years	old.1		See	Voter,	2015 ME 11,	¶	18,	109 A.3d 626.			

        The	entry	is:	

                        Judgment	affirmed.	


    1		In	its	judgment	granting	Victoria’s	motion	to	modify,	the	court	eliminated	altogether	the	award	

of	nominal	support	after	Steven	turns	sixty-five	years	old.		Victoria	has	not	filed	a	cross-appeal	from	
that	part	of	the	order.	
4	

	     	      	     	      	     	
	
Thomas	L.	Douglas,	Esq.,	and	Anne	E.	Schools,	Esq.,	Douglas	McDaniel	Campo	
&	Schools	LLC,	PA,	Westbrook,	for	appellant	Steven	B.	Savage	
	
Daniel	A.	Pileggi,	Esq.,	Acadia	Law	Group,	LLC,	Ellsworth,	for	appellee	Victoria	
S.	Savage	
	
	
Ellsworth	District	Court	docket	number	FM-2008-16	
For	Clerk	Reference	Only